Citation Nr: 0612313	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  93-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for low back pain syndrome with degenerative disc 
disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint and degenerative disc disease 
of the cervical spine.

4.  Entitlement to an initial compensable evaluation and an 
evaluation in excess of 10 percent from September 20, 2004, 
for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1980, to 
June 26, 1992; he also had 2 years, 11 months, and 28 days of 
active service prior to January 28, 1980.

As an initial matter, the Board notes that the veteran's two 
back-related issues were originally characterized as low back 
pain syndrome, and degenerative joint disease of the cervical 
spine.  In its March 2005 rating decision, the RO re-
characterized both of these issues to include degenerative 
disc disease.  Consequently, these two issues are now 
characterized as set forth on the title page.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently before the Board were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with original ratings, the Board has characterized them as 
set forth above.  Further, in cases, such as this one, where 
the original ratings assigned have been appealed, 
consideration must be given to whether the veteran deserves a 
higher or lower rating at any point during the pendency of 
the claim (so-called "staged ratings").  Id.  The record 
shows that the effective date of the award of the veteran's 
service-connected disabilities is June 27, 1992, the date 
following the veteran's separation from active military 
service.  38 C.F.R. § 3.400(b)(2).  The ratings for the low 
back and the cervical spine have remained the same since June 
27, 1992.  The rating for the left ankle was initially 0 
percent from June 27, 1992, but it was increased by a March 
2005 decision to a 10 percent level from September 20, 2004.

This case has been remanded by the Board three times.  In 
remands dated in December 1999 and September 2001, the RO was 
asked to obtain treatment records from the VA Medical Center 
(VAMC) in Erie, Pennsylvania, and to address the timeliness 
of the veteran's appeal of the denial of service connection 
for a right shoulder disability.  The RO noted in subsequent 
supplemental statements of the case (SSOCs) that the veteran 
had not responded to requests for additional argument or 
evidence as to whether a timely appeal was submitted, but did 
not otherwise address the issue.  Normally, when an agency of 
original jurisdiction (AOJ) does not comply with a remand 
order, another remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, however, while the RO did not 
substantively address the issue of the timeliness of the 
right shoulder service connection appeal, it did obtain and 
associate with the record the treatment records from VAMC 
Erie, and those records contain the evidence necessary for 
the Board to decide the timeliness issue.  Another remand is 
therefore not required in this instance.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
This is so because the veteran has been put on notice of the 
jurisdictional question and of the law related to it.  He has 
been given opportunity to respond following the previous 
remands.


FINDINGS OF FACT

1.  The veteran's appeal of a denial of service connection 
for a right shoulder disability was not timely filed.  

2.  The veteran's low back pain syndrome with degenerative 
disc disease has been evidenced by no worse than moderate 
limitation in range of motion due to pain on repetitive use.

3.  The veteran's degenerative joint and degenerative disc 
disease of the cervical spine was shown to be evidenced by 
moderate limitation in range of motion due to pain on 
repetitive use, but not until September 20, 2004, when 
revealed by a VA examination.

4.  The veteran's residuals of a left ankle fracture are 
evidenced by no worse than moderate limitation in range of 
motion due to pain on repetitive use, but not until the 
September 20, 2004, VA examination.


CONCLUSIONS OF LAW

1.  An appeal of a January 1993 decision that denied 
entitlement to service connection for a right shoulder 
disability was not timely filed; the Board therefore lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235, 5237, 5243 (2005).

3.  The criteria for a rating of 20 percent for degenerative 
joint and disc disease of the cervical spine have been met 
since September 20, 2004, but not before.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5243 (2005).

4.  The criteria for a rating in excess of 0 percent from 
June 27, 1992, or in excess of 10 percent from September 20, 
2004, for left ankle disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's claim of service connection for a right 
shoulder disability was denied in a rating decision dated in 
January 1993.  That rating decision also granted service 
connection for the other three issues here on appeal.  In a 
notice of disagreement (NOD) received in April 1993, the 
veteran's accredited representative specified that "The 
issue in disagreement is an increased rating of service-
connected disabilities."  Put another way, the NOD appealed 
the assigned ratings awarded for the three issues that were 
service connected, but did not address the denial of the 
right shoulder service connection issue.  The right shoulder 
claim was subsequently revisited in a supplemental statement 
of the case (SSOC) issued in February 1994.  On a VA Form 
646, dated July 5, 1994, and apparently received at VA on 
July 25, 1994, the veteran's representative stated that 
"[w]e request that this communication be considered as an 
appeal on behalf of the. . .veteran per the issues as 
certified."  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 1999 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, for additional development, to include 
obtaining VA treatment records from VAMC in Erie, 
Pennsylvania, to obtain VA neurologic and orthopedic 
examinations of the veteran's service-connected disabilities, 
and to have the RO adjudicate the timeliness of the veteran's 
appeal of the issue of entitlement to service connection for 
a right shoulder disability.  It was noted on the remand 
that, although it appeared that a timely appeal had not been 
filed with respect to the service connection issue, the 
possibility that the veteran had received ongoing treatment 
from a VA facility in Erie, Pennsylvania, as he alleged, 
raised the question of whether VA had constructive knowledge 
of pertinent VA records within the applicable appeal period.  
If there were such records, the appeal period would be 
extended until 60 days after issuance of a supplemental 
statement of the case addressing such pertinent evidence.  
VAOPGCPREC 9-97 (Feb. 11, 1997).  Because the RO did not 
specifically search for the Erie records, another remand was 
required in September 2001.

The RO ultimately obtained treatment records from the Erie 
VAMC for the period July 1993 to October 1997.  Those records 
show ongoing treatment of the veteran's left ankle during the 
time period in question, but no mention of complaint or 
treatment regarding the veteran's right shoulder.

In a March 2000 letter to the veteran, the RO, citing the 
Board's December 1999 remand, asked the veteran to present 
evidence and/or argument as to whether a timely appeal had 
been submitted as to denial of service connection for right 
shoulder disability.  The veteran never responded to this 
request, and that was noted in the RO's March 2001 SSOC.  
Following the Board's September 2001 remand, in 
correspondence dated in October 2001, the veteran was again 
given an opportunity to supplement the record and to provide 
evidence and/or argument as to whether a timely appeal had 
been submitted as to denial of service connection for right 
shoulder disability.  In its June 2002 SSOC, the RO again 
noted that the veteran had been asked to provide evidence 
and/or argument regarding the timeliness issue, and that he 
had never responded.

The veteran injured his left ankle in an in-service sports 
accident in 1985, and injured his low back and cervical spine 
in a motor vehicle accident in 1991 during the Gulf War.  He 
was afforded a VA examination in December 1992 in conjunction 
with his initial claims of service connection.  The veteran's 
left ankle was painful.  Range of motion (ROM) testing 
revealed dorsiflexion was to 14 degrees, and plantar flexion 
was to 37 degrees.  Examination of the cervical spine showed 
moderate cervical degenerative changes at C-3 and C-4, with 
no evidence of herniated disc.  Range of motion testing 
showed flexion to 70 degrees, extension to 55 degrees, 
lateral flexion to 55 degrees bilaterally, and rotation to 80 
degrees bilaterally.  The veteran reported constant lumbar 
pain, with pain increasing with heavy bending and lifting.  
Range of motion testing of the thoracolumbar spine revealed 
flexion to 95 degrees, extension to 30 degrees, and lateral 
flexion to 28 degrees bilaterally.  Rotation results were not 
reported.

The veteran was admitted to VAMC Erie in August 1993 for 
complaints related to his back disability.  The impression on 
admission was acute overlying chronic dorsal lumbar strain.  
On examination, the veteran's dorsolumbar spine was found to 
be straight with resistance, discomfort, and limited motion 
on flexion and extension.  X-ray examination revealed an old, 
well-healed fracture of the seventh dorsal vertebra.  X-ray 
and CT scan of the lumbar spine revealed a bulging disc at 
the L4-L5 interspace.  X-rays of both knees and of the right 
shoulder were within normal limits.  X-rays of the neck 
revealed a well-healed old, possibly congenital, fusion of 
C3-C4.  In the course of his three-day stay the veteran's 
back condition improved, and he was released with the only 
limitations being those imposed by his symptomatology.  

The veteran was afforded another VA examination in December 
1993.  The veteran reported stiffness at the waist when 
sitting.  He claimed he could not run, and had to concentrate 
to walk.  Walking 100 yards caused pain in the back that 
demanded rest.  He reported having to go up and down stairs 
slowly because of pain.  He limped in both legs.  Range of 
motion testing revealed cervical spine flexion to 45 degrees; 
extension to 50 degrees; lateral flexion to 35 degrees left 
and 25 degrees right; and lateral rotation to 54 degrees both 
left and right.  The lumbar spine was noted to have a 10-
degree scoliosis convexed to the right.  Lumbar flexion was 
to 58 degrees, extension was to 30 degrees, lateral flexion 
was to 23 degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  The veteran's left ankle could dorsiflex to 10 
degrees, and plantar flexion was to 45 degrees.

A brief examination given in August 1995 reported that the 
veteran complained of backache all the time.  The veteran 
walked with a limp.  Flexion of the veteran's spine was 
reported as 35-40 degrees; extension was to 35 degrees; 
lateral flexion was to 20 degrees bilaterally.  Dorsiflexion 
of the left ankle was reported to be 30 degrees.  Planar 
flexion was not reported.

The veteran was afforded a VA joints examination given in 
February 1998.  The veteran complained of low back pain and 
discomfort.  Pain was described as constant, without seasonal 
variation, and was rated by the veteran as an eight on a 
scale of 10, most of the time.  The back was reported to be 
occasionally stiff.  The veteran reported that he was unable 
to walk for extended distances, but was able to stand longer 
than he could sit.  He could not play sports, could not kneel 
or squat, and was unable to walk on uneven surfaces.  Sitting 
was bothersome.  Flare-ups were associated with lifting or 
moving the wrong way, with resultant impairment of function 
lasting the whole day, and averaging 12 days per year.  The 
veteran was said to currently wear a lumbar brace and walk 
with a straight cane.  

On examination, the examiner found no fixed deformity of the 
back, no swelling, and no atrophy of the paraspinal muscles.  
There was diffuse tenderness in the middle to lower thoracic 
region, extending down to the lumbar region.  The veteran was 
wearing a left foot brace, and an ankle foot orthosis.  He 
was unable to walk on his heels and toes.  Range of motion 
testing of the thoracolumbar spine revealed flexion to 50 
degrees, extension to 10 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
All ROM was reported to be associated with pain.  

A June 1998 addendum to the February 1998 examination 
reported results of examination of the cervical spine and 
left ankle.  The veteran denied constant pain of the left 
ankle, and there was no history of subluxations or 
dislocations.  There was no weakness, warmth, redness, 
swelling, or fatigability of the left ankle.  Damp and cold 
conditions were said to cause occasional stiffness in the 
both the left ankle and the neck.  The veteran reported that 
he experienced limitations of ROM and pain at extremes.  
There was no reported history of flare-up, swelling, 
warmness, redness, fatigability, lack of endurance, or 
constant pain associated with the neck.  The veteran reported 
no known mechanism causing his neck complaints.  

On examination, there was no evidence of swelling of the 
cervical spine, and no evidence of fixed deformity.  There 
was no atrophy of the paraspinal muscles.  No pain was 
elicited on palpation.  Range of motion testing of the 
cervical spine showed flexion to 45 degrees, extension to 30 
degrees, lateral rotation to 40 degrees bilaterally, and 
rotation to 60 degrees bilaterally.  The veteran's left ankle 
showed no evidence of swelling or of joint effusion.  There 
was no redness or warmness.  Range of motion testing of the 
left ankle revealed dorsiflexion was to 20 degrees, and 
plantar flexion was to 40 degrees.  The veteran was reported 
to be using a left ankle/foot orthotic device, but was not 
wearing it at the time of the examination.

The veteran failed to report for VA examinations of the 
joints and spine in February 2001.  The veteran called to 
cancel examinations scheduled in April 2002 because his truck 
broke down in another state.  He was rescheduled for 
examinations in May 2002, but again failed to report.

The veteran's most recent VA examination was in September 
2004.  The veteran reported intermittent ankle pain that had 
increased in severity in the preceding month.  The veteran 
described weakness, stiffness, fatigability, and lack of 
endurance in the left ankle.  On rare occasions there was 
instability or giving way.  There was no locking of the left 
ankle, and the veteran reported he had not taken any 
medications other than three to four aspirin tablets in the 
preceding six months.  He reported flare-ups of the left 
ankle pain about one to two times per year, each lasting from 
three to 12 hours.  The veteran reported no significant 
functional impairments during a flare-up.  He reported having 
last used a cane about five years previously, and had not 
otherwise used crutches, cane, brace, or corrective shoes.  
He reported no episodes of dislocation or recurrent 
subluxation.  

The veteran reported having given up many activities because 
of his back problems.  He reported pain in the neck, and 
middle and low back.  Pain was reportedly one to eight on a 
scale of 10.  Pain was reported as feeling like a numbness, 
with a "lightening bolts" sensation in his back.  Flare-ups 
of the back were reported to occur about two times per week, 
lasting from one hour to 24 hours.  Functionally, during 
flare-ups, the veteran reported he had to lie down to 
alleviate the pain.  He denied any bowel or bladder 
complaints, and reportedly had not worn a back brace for 
about six months.  He estimated that sometimes he could only 
walk less than a block due to unsteadiness, though he 
reported that he had no history of falls.  

On examination, the veteran was reported as tall, overweight, 
and in no acute distress.  There was no pain on palpation 
throughout the spine, but there was pain with palpation over 
the coccygeal area.  There was pain with palpation in the 
left lateral ankle.  He was able to walk on his toes and 
heels, and stand on one foot alternately without any major 
problems.  The examiner reported that the veteran's spine did 
not show obvious scoliosis, but the veteran did have 
increased head forward position, and increased lumbar 
lordosis when viewed laterally.  

Range of motion testing of the left ankle showed active 
dorsiflexion to 13 degrees to the point of pain.  (All ROM 
limitations in this examination were defined as the point at 
which pain began.)  After five repetitive motions, active 
dorsiflexion was to 15 degrees.  Active plantar flexion was 
to 45 degrees after five repetitive motions.  There were no 
active inflammatory changes noted in the left ankle.

Range of motion testing of the cervical spine revealed 
flexion was to 45 degrees after five repetitive motions.  
Extension was to 20 degrees after five repetitions.  Lateral 
flexion to the left was to 25 degrees, increasing to 30 
degrees after five repetitions.  Lateral flexion to the right 
was to 25 degrees, decreasing to 23 degrees after five 
repetitions.  Left lateral rotation was to 47 degrees, 
increasing to 52 degrees after five repetitions.  Right 
lateral rotation was to 37 degrees, increasing to 39 degrees 
after five repetitions.  

Range of motion exercises of the lumbar spine showed flexion 
to 90 degrees, decreasing to 85 degrees after five 
repetitions.  Extension was to 20 degrees, decreasing to 15 
degrees after five repetitions.  Left lateral flexion was to 
13 degrees, before and after five repetitions.  Right lateral 
flexion was to 17 degrees, decreasing to 15 degrees after 
five repetitions.  Lateral rotation was to 26 degrees 
bilaterally, decreasing to 22 degrees on the left, and 21 
degrees on the right after five repetitions.  

The examiner reported the results of earlier x-rays, which 
showed disk space narrowing from C3-4 with mild spondylosis.  
Lumbosacral spine x-rays showed L5-S1 degenerative disk 
disease with no other abnormality.  Thoracic spine x-rays 
showed mild chronic vertebral body end plate deformities in 
the middle to lower region, especially at T7, with normal 
vertebral body alignment.  Left ankle x-rays showed no 
abnormality.  A CT scan of the left ankle showed some joint 
narrowing between the tibia and talus, with a little cystic 
deformity of the talar dome, and an old osteochondral 
fracture of the talar dome was suspected.

The RO asked the September 2004 examiner to clarify some of 
his reported findings.  In a March 2005 addendum, the 
examiner noted that his findings supported a diagnosis of 
degenerative disc disease at C2-4, cervical spondylosis, 
slight anterior subluxation of C3 on C4, and compression 
fracture deformities of the lower thoracic spine (especially 
noted at T7-8) as being etiologically responsible for the 
veteran's persistent pain complaints in the cervical and 
thoracic spine.  The lumbar spine pain was said to be 
consistent with the L5-S1 degenerative disk disease noted on 
the examination.  The examiner also noted that the veteran 
had an electromyograph (EMG) in March 2005 that showed a 
moderate sensorimotor peripheral polyneuropathy, and mild to 
moderate right ulnar mononeuropathy at the medial epicondyle.  
Conduction block was noted at the right elbow.  The examiner 
concluded that, given the results of the current EMG 
examination, and with only localized pain complaints for the 
spine, there did not appear to be any findings consistent 
with a current C7 neuritis or lumbar spine neuritis.  The 
examiner also clarified that the veteran's back complaints 
were as likely as not related to his in-service motor vehicle 
accident, as opposed to Scheuermann's Disease, as had been 
suggested by an earlier examiner.

II.  Analysis

A.  Right shoulder

An appeal to the Board of Veterans' Appeals is initiated by 
filing a notice of disagreement, and is perfected by filing a 
substantive appeal after a SOC has been furnished.  38 U.S.C. 
§ 7105(a); 38 C.F.R. § 20.200.  A claimant may submit 
additional evidence after initiating an appeal.  38 C.F.R. 
§ 20.800; see also 38 C.F.R. § 19.37(a).  If a claimant has 
not yet perfected an appeal and VA issues a supplemental 
statement of the case in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford 
the claimant at least 60 days from the mailing date of the 
supplemental statement of the case to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  VAOPGCPREC 9-97 (Feb. 11, 
1997).  

A claimant has a period of 60 days from the date the SOC is 
mailed to file the formal (substantive) appeal.  38 U.S.C. 
§ 7105(d)(3).  Regulations provide the same period for 
response to a SSOC.  If a SSOC is furnished, a claimant has 
60 days from the date of its mailing to respond.  38 C.F.R. 
§ 20.302(c).  If a SSOC covers an issue that was not included 
in the original SOC, a substantive appeal must be filed 
within 60 days to perfect an appeal with respect to the 
additional issue.  Id.  (Issuance of a SSOC to address a 
newly raised issue is not appropriate under current 
procedures, but was a practice condoned by the rules of 
procedure in 1994.  38 C.F.R. § 20.302(c) (1993).)

An appeal does not expire just because VA cannot, or does 
not, issue a SSOC before the one-year appeal period expires.  
As noted, 38 U.S.C. § 7105(d)(3) requires the AOJ to issue a 
SSOC and afford the claimant at least 60 days to respond and 
perfect an appeal if the claimant has not yet done so and has 
timely submitted additional pertinent evidence after the 
issuance of the SOC.  Furthermore, new and material evidence 
received during the one-year appeal period (or any authorized 
extension of that period) will be considered in connection 
with the pending claim.  38 C.F.R. § 3.156(b).  This result 
does not depend on whether the AOJ can issue a SSOC before 
the one-year appeal period expires.  VAOPGCPREC 9-97 (Feb. 
11, 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Here, the record shows that the veteran did not appeal the 
original denial of service connection for the right shoulder 
issue because it was not identified in the April 1993 NOD as 
an issue with which the veteran disagreed.  As a consequence, 
when the RO issued its Statement of the Case (SOC) in May 
1993, the right shoulder service connection issue was not 
addressed.  Nevertheless, the right shoulder was subsequently 
addressed in a SSOC issued on February 1, 1994.  

A special rule in the VA regulations provides that, if a 
claimant submits additional evidence within the time limit 
for filing an appeal, and that evidence requires that the 
claimant be furnished a SSOC, then the time to submit a 
substantive appeal shall end not sooner than 60 days after 
such SSOC is mailed to the appellant, even if the 60-day 
period extends beyond the expiration of the one-year appeal 
period.  38 C.F.R. § 20.302(b)(2) (2005).  Putting this rule 
into context, the original denial was dated January 27, 1993; 
the one-year appeal period expired one year later, on January 
26, 1994.  If the veteran were to introduce new evidence, 
even if constructively, before January 26, 1994, and that new 
evidence required the RO to issue a SSOC, the appeal deadline 
could be extended beyond January 26, 1994, to at least 60 
days past the issuance of a SSOC evaluating the new evidence.  
Additionally, given the rule in 1994 about perfecting an 
appeal after issuance of a SSOC that first addresses a new 
issue, the appeal deadline could be extended beyond the 60-
day period that followed the February 1994 SSOC.

As noted, the RO obtained the veteran's treatment records 
from the Erie VAMC.  Had those records shown there was any 
treatment of his right shoulder between the date of the 
original rating decision and the close of the period for 
filing an appeal, that treatment could have been construed as 
new and material evidence.  Such new and material evidence 
would have required the RO to issue a new SSOC which, in 
turn, would have enabled the appeal period to be extended, 
allowing the veteran to timely submit a substantive appeal.  
However, as noted, the records obtained from the Erie VAMC 
show no complaints or treatment whatsoever regarding the 
veteran's claimed right shoulder disability, and thus none 
within the period in question.  Without relevant new evidence 
from VAMC Erie or elsewhere, there is no basis on which the 
RO would be required to issue a new SSOC.  Without a new 
SSOC, there is no basis for extending the appeal period to 
allow the veteran to perfect an appeal of the denial of 
service connection for his right shoulder disability.  In 
short, the veteran did not, and cannot, timely appeal the 
denial of his claim of service connection for a right 
shoulder disability that was addressed in the February 1994 
SSOC.

The claimant has been provided several opportunities to 
present either argument or evidence on his behalf to show 
that a timely appeal was submitted.  The claimant has not 
provided any further argument or evidence to that effect.  
Given the facts set forth above, the Board lacks jurisdiction 
to consider this issue because it was not timely appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The appeal must 
therefore be dismissed.  38 U.S.C.A. § 7105.   

B.  Low back

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted in the introduction, the Court has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will determine whether the facts 
warrant "staged ratings" at any time since the original 
effective date.  Id.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  Because the 
changes became effective during the pendency of the claim, 
the Board must determine whether any revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds a revised version more favorable, the 
reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.

The veteran's low back pain syndrome was rated under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine under the criteria in effect prior to the September 26, 
2003 changes (old criteria).  Under the old criteria a 10 
percent rating is for application when there is slight 
limitation of motion of the lumbar spine, a 20 percent rating 
is for application when there is moderate limitation of 
motion of the lumbar spine, and a 40 percent rating is for 
application when there is a severe limitation of motion of 
the lumbar spine.  VA regulations have been amended to define 
the normal range of motion of the lumbar spine as 90 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
flexion in each direction, and rotation of 30 degrees in each 
direction.  38 C.F.R. § 4.71a, Plate V (2005).  (Although the 
indications of what is considered normal motion 

Here, the medical evidence of record shows that shortly after 
service separation, the veteran exceeded, met, or nearly met 
the normal range of motion for the lumbar spine.  The report 
of the December 1993 VA examination showed that the veteran's 
lumbar spine flexion was limited to about two-thirds of 
normal; extension was normal; and flexion and rotation were 
at least two-thirds of normal.  Subsequent examinations 
revealed similar results.  The report of the veteran's most 
recent examination, in September 2004, showed flexion was at 
85 percent of normal; extension was one-half of normal, and 
lateral flexion and rotation ranged from approximately one-
half of normal to more than two-thirds of normal.  The Board 
finds that this disability picture more nearly approximates 
the criteria required for the current 20 percent rating for 
moderate limitation of motion under the old criteria.  

The Board has assessed the veteran's low back disability 
under other of the old rating criteria to determine whether 
there is another diagnostic code that would warrant a higher 
rating, but finds none.  A higher award is for application 
under old Diagnostic Code 5285 where there are residuals of 
fracture of vertebra that either require the wearing of a 
neck brace because of abnormal mobility, or where there is 
spinal cord involvement requiring long leg braces or that the 
veteran be bedridden.  The results of the veteran's spine 
examinations have revealed no spinal cord involvement, and no 
abnormal mobility requiring the wearing of a neck brace.  A 
higher rating under the old Diagnostic Code 5285 is therefore 
not warranted.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As there is no evidence of 
any ankylosis of the spine, a higher rating under old 
Diagnostic Code 5286 is not warranted.  A higher award under 
old Diagnostic Code 5289 requires ankylosis of the lumbar 
spine, and is therefore also not warranted.

Under the old Diagnostic Code 5293, intervertebral disc 
syndrome (IVDS), a higher, 40 percent, evaluation would 
require severe IVDS, characterized by recurring attacks, with 
intermittent relief.  A 60 percent evaluation required 
pronounced IVDS, characterized by persistent symptoms 
compatible with sciatic neuropathy and with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  

Here, the veteran's treatment records and examinations show 
no indication of recurring attacks until the report of the 
February 1998 examination.  The earlier records all 
characterized his low back pain as constant, and made worse 
by activities such as heavy lifting, steep bending, walks, or 
long periods of standing or sitting.  No flare-ups were 
reported at his 1992 and 1993 examinations.  At his February 
1998 examination, the veteran reported low back flare-ups 
associated with lifting or moving the wrong way.  The flare-
ups were said to last the whole day when they occurred, and 
numbered 12 days per year, on average.  In light of the 
evidence, the Board finds that, under the old rating criteria 
for evaluating IVDS, the veteran's low back pain syndrome 
with degenerative disc disease disability picture more nearly 
approximates the criteria required for the 20 percent rating.  
The veteran did not report low back flare-ups until the 
February 1998 examination, and they were reported to last the 
whole day when they occurred, and to number 12 days per year.  
The Board finds that this indicates that the veteran had 
recurring attacks.  It does not indicate that the veteran had 
only intermittent relief, as would be required for a higher, 
40 percent, evaluation for IVDS under the old criteria.

A higher rating is for application under old Diagnostic Code 
5295 for lumbosacral strain when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation in forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Given the absence of these criteria in the 
findings of the VA examinations noted above, the Board finds 
that the criteria for a higher evaluation under Diagnostic 
Code 5295 are not met.

As noted, the criteria for rating disabilities of the spine 
changed twice during the pendency of this appeal.  The first 
of these, effective September 23, 2002, involved only changes 
to the rating of intervertebral disc syndrome (IVDS) 
(Diagnostic Code 5293), rating this disability based on the 
occurrence of incapacitating episodes.  Under the September 
23, 2002, criteria for rating IVDS, a 40 percent evaluation 
is for application with incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent disability 
rating remained the highest available rating under Diagnostic 
Code 5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined in 
the new criteria as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.  

Here, the only evidence of an incapacitating episode, as 
defined by VA regulation, is the three-night hospitalization 
that occurred in August 1993.  Applying this singular 
incidence of incapacitating episode to the new criteria for 
evaluating IVDS based on incapacitating episodes, the Board 
finds that the veteran's IVDS does not rise even to the level 
warranting a 10 percent evaluation.  Additionally, there has 
been no indication that neurologic symptoms were experienced 
by the veteran that would have warranted a separate 
compensable rating for at least slight incomplete paralysis.  
38 C.F.R. § 4.124a.  An increased rating higher than the 
currently assigned 20 percent is therefore not warranted 
under the changes to the rating criteria effective September 
23, 2002.

The schedule for rating spine disabilities was changed again, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  As was the case in the above analysis 
of the September 23, 2002 changes involving evaluation of 
IVDS based on incapacitating episodes, the Board finds that 
the veteran's IVDS does not rise even to the level warranting 
a 10 percent evaluation under the criteria effective 
September 26, 2003, and an increased evaluation higher than 
the currently assigned 20 percent is therefore not warranted.

Again, the Board has looked to other diagnostic codes (all of 
which were renumbered under the most recent change) to see if 
another diagnostic code would yield a higher evaluation.  
Under the new General Rating Formula for Diseases and 
Injuries of the Spine (new criteria), a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately, under an 
appropriate diagnostic code.  

Here, the veteran's forward flexion of the thoracolumbar 
spine has never been shown to be less than the 35-40 degrees 
noted in the August 1995 examination.  The veteran's most 
recent examination showed forward flexion was to 85 degrees, 
or nearly normal.  As noted, there is no evidence of 
ankylosis.  Thus a higher, 40 percent, evaluation is not 
warranted under the new criteria.  As noted, under the new 
criteria, all disabilities of the spine, except for IVDS, 
which may be rated either under the General Formula or on 
incapacitating episodes, are now rated only under the single 
new General Formula, and so there are no other diagnostic 
codes that would warrant a higher rating.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  These 
elements have been taken into account by the various VA 
examiners, especially the September 2004 examiner who 
provided a particularly detailed and comprehensive report of 
the veteran's spine and left ankle, taking the DeLuca 
criteria into account.

In sum, a rating higher than the currently assigned 20 
percent for the veteran's low back pain syndrome with 
degenerative disc disease is not warranted under either the 
old or the new criteria for rating diseases and disabilities 
of the spine.  Further, since the evidence of record does not 
support the assignment of a higher award under either the old 
or the new criteria at any time during the pendency of this 
claim, a "staged rating" is not warranted.  Fenderson, 
supra.



C.  Cervical spine

The veteran's degenerative joint and degenerative disc 
disease of the cervical spine was rated under Diagnostic Code 
5290, limitation of motion of the cervical spine under the 
criteria in effect prior to the September 26, 2003 changes 
(old criteria).  Under the old criteria a 10 percent rating 
is for application when there is slight limitation of motion 
of the cervical spine, a 20 percent rating is for application 
when there is moderate limitation of motion of the cervical 
spine, and a 30 percent rating is for application when there 
is a severe limitation of motion of the cervical spine.  VA 
regulations have been amended to define the normal range of 
motion of the cervical spine as 45 degrees of flexion, 45 
degrees of extension, 45 degrees of lateral flexion in each 
direction, and 80 degrees of rotation in either direction.  
38 C.F.R. § 4.71a, Plate V (2005).  

Evaluating under the old criteria, the Board notes that, in 
all of the examinations of the cervical spine that are of 
record, forward flexion of the veteran's cervical spine has 
always been completely normal.  By June 1998, extension had 
gone from better than normal to two-thirds of normal, flexion 
had gone from better than normal to about 90 percent of 
normal, and rotation had gone from nearly normal to 75 
percent of normal.  Because the veteran's cervical spine 
forward flexion had, to this point, always been reported as 
normal, and range of motion in the other planes have ranged, 
at worst, from two-thirds to 90 percent of normal, the Board 
finds that, through the September 1998 VA examination, the 
disability picture presented by his cervical spine disability 
more nearly approximates the criteria required for the 10 
percent rating under the old Diagnostic Code 5290.  

As was the case with the veteran's lumbar spine disability, 
his cervical spine disability was re-characterized by the RO 
to include IVDS.  The veteran's cervical spine disability 
resulted in no reported flare-ups, and thus no severe 
recurring attacks with intermittent relief, as would be 
required for a higher, 40 percent, evaluation for IVDS under 
the old rating criteria.  38 C.F.R. §  4.71a, Diagnostic Code 
5293.  A higher rating is therefore not warranted for the 
veteran's cervical spine disability under the old rating 
criteria for IVDS.

Thus, through the period ending with the June 1998 VA 
examination, there is no evidence of record that would 
warrant a higher evaluation of the veteran's degenerative 
joint and degenerative disc disease of the cervical spine.  
The Board notes that the veteran failed to report for two 
examinations scheduled in 2002, the results of which might 
have supported a higher evaluation beginning then.  

It was not until the report of the veteran's September 2004 
examination that there was evidence of record sufficient to 
warrant an increased evaluation for this cervical spine 
disability under the old criteria.  That examination reported 
flexion was to 45 degrees, or normal, after five repetitive 
motions.  Extension was to 20 degrees (44 percent of normal) 
after five repetitions.  Lateral flexion to the left was to 
25 degrees (56 percent of normal), increasing to 30 degrees 
after five repetitions.  Lateral flexion to the right was to 
25 degrees, decreasing to 23 degrees (51 percent of normal) 
after five repetitions.  Left lateral rotation was to 47 
degrees (59 percent of normal), increasing to 52 degrees 
after five repetitions.  Right lateral rotation was to 37 
degrees (46 percent of normal), increasing to 39 degrees 
after five repetitions.  Given these findings, the Board 
finds that, under the old criteria, the veteran's disability 
picture regarding his degenerative joint disease of the 
cervical spine more nearly approximates the criteria required 
for a higher, 20 percent, evaluation under Diagnostic Code 
5290, effective September 20, 2004, the date of the 
examination that first revealed moderate limitation of motion 
of the cervical spine.  

Again, the Board has evaluated the veteran's degenerative 
joint and degenerative disc disease of the cervical spine 
under other rating criteria to determine whether there is 
another diagnostic code that would warrant a higher rating, 
but finds none.  Diagnostic Code 5285 is inapt because there 
is no showing of abnormal mobility requiring a neck brace, 
and no spinal cord involvement.  Diagnostic Codes 5286 and 
5287 are not for application because there is no ankylosis of 
the veteran's cervical spine.  

Evaluating this disability under the new criteria for rating 
IVDS based on incapacitating episodes, the Board finds that, 
as was the case with his lumbar spine disability, there are 
no reported incapacitating episodes as defined by VA 
regulation.  A higher rating is therefore not warranted for 
the veteran's cervical spine disability under the new rating 
criteria for IVDS.

As noted, the schedule for rating spine disabilities was 
changed, effective September 26, 2003.  The veteran's forward 
flexion of the cervical spine has always been reported as 
normal, and the combined range of motion, calculated from the 
results of the September 2004 examination, was 209 degrees.  
The Board therefore finds that a higher, 20 percent, 
evaluation under the new criteria is not warranted.  In fact, 
were the veteran's degenerative joint and degenerative disc 
disease of the cervical spine being rated solely under the 
new criteria, a higher rating would not be warranted.  

In sum, while an increased rating for the veteran's 
degenerative joint and degenerative disc disease of the 
cervical spine is not warranted under the new criteria, an 
increased evaluation is warranted under the old criteria, 
effective September 20, 2004, the date of the examination 
that revealed the veteran's worsened symptoms.

D.  Left ankle

The veteran's left ankle disability is rated under Diagnostic 
Code 5271, limited motion of the ankle.  Under Diagnostic 
Code 5271, a 10 percent evaluation is for application where 
there is moderate limitation of motion, and a 20 percent 
evaluation is for application where there is marked 
limitation of motion.  Limitation of motion that is less than 
moderate is therefore non-compensable.  VA regulations define 
the normal range of motion of the ankle as 20 degrees of 
dorsiflexion (upward rotation of the foot about the ankle 
joint), and 45 degrees of plantar flexion (downward 
rotation).  38 C.F.R. § 4.71a, Plate II (2005).  Determining 
the degree of disability of the ankle based on limitation of 
range of motion requires the application of the subjective 
rating criteria to the precisely defined normal range of 
motion.

The veteran's December 1992 examination revealed dorsiflexion 
of 14 degrees, or 70 percent of normal, and plantar flexion 
of 37 degrees, or 82 percent of normal.  The Board finds that 
the limitation of motion shown in this examination is less 
than moderate, and therefore does not warrant a compensable 
evaluation.

The veteran's December 1993 examination revealed dorsiflexion 
of 10 degrees, or 50 percent of normal, and plantar flexion 
of 44 degrees, or 98 percent of normal.  While the 
dorsiflexion decreased, plantar flexion increased to 
essentially normal.  Taken together, the Board finds that the 
limitation of motion exhibited in this examination is also 
less than moderate, and therefore does not warrant a 
compensable evaluation at this stage.

The veteran's August 1995 examination revealed dorsiflexion 
of 30 degrees, or 150 percent of normal; plantar flexion was 
not reported.  The Board finds that the incompletely reported 
limitation of motion exhibited in this examination is less 
than moderate, and a compensable evaluation is still not 
warranted.

The veteran's June 1998 examination revealed dorsiflexion of 
20 degrees, or completely normal, and plantar flexion of 40 
degrees, or 89 percent of normal.  The Board finds that the 
limitation of motion exhibited in this examination is also 
nearly normal, and therefore does not warrant a compensable 
evaluation for moderate disability at this stage.

The veteran's most recent examination, in September 2004, 
showed dorsiflexion was 15 degrees, or 75 percent of normal, 
and flexion was normal at 45 degrees, which the Board finds 
reflects a limitation of motion that is still less than 
moderate.  The RO nevertheless granted an increased 
evaluation of 10 percent in its March 2005 rating decision, 
and the Board will not disturb that award.  

Given the evidence of record showing the history of the 
veteran's limitation of motion of the left ankle, and given 
that the veteran's currently awarded 10 percent rating by 
definition represents moderate limitation of motion, the 
Board finds that a compensable award was not warranted prior 
to the RO's increased evaluation in March 2005, and an 
evaluation for this disability higher than the currently 
awarded 10 percent is very clearly not warranted under 
Diagnostic Code 5271, either now or at any time during the 
pendency of this claim.  

A higher award under another diagnostic code would require 
either the presence of ankylosis, marked deformity caused by 
malunion of the os calcis or astragalus, or astragalectomy, 
none of which has been shown.  Additionally, there is no 
indication in the record that the veteran experiences 
functional loss due to pain, etc. that would equate to 
limitation of motion of a moderate level before September 20, 
2004, or to a marked level from September 20, 2004.  The 
Board thus finds that there is no basis on which to award a 
higher evaluation for the veteran's residuals of a left ankle 
fracture.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, and in a follow-up notification dated in March 2004.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Additionally, while 
information was not provided to the veteran regarding the 
assignment of effective dates, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), such an issue is not 
now before the Board.  Therefore, remand of the rating 
questions to address effective dates is not required.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for his service-
connected disabilities, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and SSOCs reporting 
the results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  The veteran was apprised of 
the changes in the criteria for evaluating disabilities of 
the spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and other medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  The veteran was also afforded a hearing at the 
RO, the transcript of which is of record.  VA has no duty to 
inform or assist that was unmet.


ORDER

The appeal of the denial of service connection for a right 
shoulder disability is dismissed.

Entitlement to an evaluation in excess of 20 percent for low 
back pain syndrome with degenerative disc disease is denied.

Entitlement to an evaluation of 20 percent for degenerative 
joint and degenerative disc disease of the cervical spine is 
granted from September 20, 2004, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of a 
left ankle fracture is denied for the period prior to 
September 20, 2005; entitlement to an evaluation in excess of 
10 percent for residuals of a left ankle fracture from 
September 20, 2004 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


